          Case 2:21-cv-00132-APG-BNW Document 15 Filed 07/23/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DERRELL LEE CHRISTY, JR.,                           Case No.: 2:21-cv-00132-APG-BNW

 4                            Petitioner,              ORDER

 5 v.

 6 WILLIAM HUTCHINGS, et al.,

 7                            Respondents.

 8

 9         In this habeas corpus action, after a 90-day initial period (ECF No. 11), and then a 60-day

10 extension of time (ECF No. 13), the petitioner, Derrell Lee Christy, Jr., represented by appointed

11 counsel, was due to file a second amended habeas petition by August 2, 2021.

12         On July 22, 2021, Petitioner filed a motion for extension of time (ECF No. 14),

13 requesting a further 60-day extension of time, to October 1, 2021, to file his second amended

14 petition. Petitioner’s counsel states that the extension of time is necessary because of the time

15 required to investigate this case and because of her obligations in other cases. Respondents do

16 not oppose the motion for extension of time. I find that the motion for extension of time is made

17 in good faith and not solely for the purpose of delay, and that there is good cause for the

18 extension of time. I will grant this motion for extension of time.

19         My extensions of the time for Petitioner to file his second amended petition do not affect,

20 in any manner, the operation of the statute of limitations in this case, and the Court does not

21 mean by such orders to convey any opinion whatsoever about when the limitations period

22 expires (or expired).

23
          Case 2:21-cv-00132-APG-BNW Document 15 Filed 07/23/21 Page 2 of 2




 1         I THEREFORE ORDER that Petitioner’s Motion for Extension of Time (ECF No. 14) is

 2 GRANTED. Petitioner will have until and including October 1, 2021, to file his second

 3 amended petition for writ of habeas corpus. In all other respects, the schedule for further

 4 proceedings set forth in the order entered March 5, 2021 (ECF No. 11) will remain in effect.

 5         DATED: July 23, 2021

 6
                                                         ________________________________
 7                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
